DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 5, 2022 has been entered.
 
Status of Claims
Claims 1-3, 6, 8-10, 12, 16-19, 21, and 22 are pending in the current application.
Claim 1 is amended in the current application.
Claims 4, 5, 7, 11, 13-15, and 20 are canceled in the current application.
Claim 22 is newly added in the current application.

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed December 5, 2022 is insufficient to overcome the rejection of claims 1-3, 6, 8-10, 12, 16-19, 21, and 22 based upon 35 U.S.C. 103 as being unpatentable over Wieneke in view of Kamiya (newly applied) as set forth in the present Office action because:
New grounds of rejection are established below based upon 35 U.S.C. 103 over Wieneke in view of Kamiya (newly applied).  Wieneke’s first pressure sensitive adhesive polymer layer composition is no longer relied upon as a basis for the second pressure sensitive adhesive foam core layer (i.e. the claimed first pressure sensitive adhesive foam layer).  Wieneke suggests the second pressure sensitive adhesive layer can be a foam layer having a (meth)acrylate copolymer composition that can be any composition commonly known in the art (Wieneke, Pg 30 lines 15-27, Pg 31 lines 18-29, Pg 33 lines 8-11).  Kamiya is then applied, because Kamiya teaches a commonly known heat and pressure sensitive adhesive (meth)acrylate copolymer composition that can comprise foaming agents.  Therefore, any comparisons to Wieneke’s or Okamoto’s pressure sensitive adhesive polymer layer compositions are not considered to be the closest prior art comparisons.  The closest comparisons would be with Kamiya’s heat and pressure sensitive adhesive compositions.  See MPEP 716.02(e).
The supplemental inventive and comparative examples of the Declaration are helpful.  However, the totality of inventive examples in the Declaration and the specification as originally filed are not fully commensurate in scope with the present claims.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP 716.02(d).  For example, the inventive examples provide foam core layer compositions comprising ~92.6 wt% of a first (meth)acrylate copolymer with 3-10 wt% acrylic acid and ~7.4 wt% of a second (meth)acrylate copolymer with 20 wt% acrylic acid (see Declaration and Tables 1-2 of the specification as originally filed).  These inventive examples fall within the claimed ranges, but fail to establish criticality of the entire claimed ranges.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d), II.  For the claimed first (meth)acrylate copolymer, ~92.6 wt% fails to provide data at the claimed endpoints of 65 wt% and 99 wt%; and 3-10 wt% acrylic acid fails to provide data at the claimed endpoints of 0.1 wt% and 12 wt%.  For the claimed second (meth)acrylate copolymer, ~7.4 wt% fails to provide data at the claimed endpoints of 1 wt% and 35 wt%; and 20 wt% acrylic acid fails to provide data at the claimed endpoints of 16 wt% and 40 wt%.
Moreover, the nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).  See MPEP 716.02(d), I.  For both the claimed first and second (meth)acrylate copolymers, acrylic acid is one single species of the broader genus of (meth)acrylic acid monomer units.  One of ordinary skill in the art would be unable to determine if the same properties associated with acrylic acid could be reasonably extended to the broader claimed genus of all (meth)acrylic acid monomer units.
It is also noted that the inventive compositions for the pressure sensitive adhesive skin layers are not recited in the present claims.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's amendments and remarks filed on December 5, 2022 have been fully considered.
Applicant argues that Wieneke does not disclose a core foam layer that teaches the claimed first pressure sensitive adhesive polymeric foam layer comprising a combination of a) a first (meth)acrylate copolymer b) a second (meth)acrylate copolymer.
This is not persuasive for the following reasons.  New grounds of rejection are established below based upon 35 U.S.C. 103 over Wieneke in view of Kamiya (newly applied).  Wieneke’s first pressure sensitive adhesive polymer layer composition is no longer relied upon as a basis for the second pressure sensitive adhesive foam core layer (i.e. the claimed first pressure sensitive adhesive foam layer).  Wieneke suggests the second pressure sensitive adhesive layer can be a foam layer having a (meth)acrylate copolymer composition that can be any composition commonly known in the art (Wieneke, Pg 30 lines 15-27, Pg 31 lines 18-29, Pg 33 lines 8-11).  Kamiya is then applied, because Kamiya teaches a commonly known heat and pressure sensitive adhesive (meth)acrylate copolymer composition that can comprise foaming agents.  Therefore, any arguments pertaining to Wieneke’s or Okamoto’s pressure sensitive adhesive polymer layer compositions are considered moot.

Priority
Receipt is acknowledged of certified English language copies of papers required by 37 CFR 1.55.  The effective US filing date of the present application is April 13, 2017.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  References in the specification that are not a proper information disclosure statement are listed on: page 10 lines 23-25 of specification as originally filed.

Claim Interpretations
Claims 16 and 17 recite the terms “low surface energy substrate” and “medium surface energy substrate.”  The specification as originally filed defines the scope of these terms (page 4 lines 18-35, page 20 lines 35-37, page 21 lines 1-10).  For the purposes of examination these terms are interpreted under the definitions set forth in the specification as originally filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, 9, 12, 16-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wieneke et al. (WO 2014/186265 A1) in view of Kamiya et al. (US 6368707 B1).
Regarding Claim 1, Wieneke teaches a multilayer pressure sensitive adhesive assembly comprising a first pressure sensitive adhesive polymer skin (non-foamed) layer 11/28 superimposed to (adjacent to) a second polymer core (foamed) layer 12/32, and a third pressure sensitive adhesive polymer skin (non-foamed) layer 26 superimposed to (adjacent to) the opposite side of the second polymer core (foamed) layer 12/32; where the first and third pressure sensitive adhesive skin layers 28/26 are polyacrylate-based layers (Wieneke, Pg 2 lines 10-37, Pg 3 lines 1-14, Pg 30 lines 15-Pg 32 Line 6, Pg 54 lines 16-Pg 61 Line 14, Pgs 72-73, Figs 2-3).  Wieneke teaches the second pressure sensitive adhesive layer can be a foam layer having a (meth)acrylate copolymer composition that can be any composition commonly known in the art (i.e. the first pressure sensitive adhesive foam layer) (Wieneke, Pg 30 lines 15-27, Pg 31 lines 18-29, Pg 33 lines 8-11).

    PNG
    media_image1.png
    302
    618
    media_image1.png
    Greyscale

Wieneke – Figure 2

    PNG
    media_image2.png
    405
    912
    media_image2.png
    Greyscale

Wieneke – Figure 3
Wieneke remains silent regarding the composition of the second pressure sensitive adhesive layer (i.e. the first pressure sensitive adhesive foam layer).
Kamiya, however, teaches a heat and pressure sensitive adhesive sheet composition comprising (A) an alkyl (meth)acrylate copolymer having a glass transition temperature of -10oC or below (i.e. a first (meth)acrylate copolymer) and (B) a (meth)acrylate copolymer having a glass transition temperature of 20oC or above (i.e. a second (meth)acrylate copolymer) (Kamiya, Col 1 Lines 4-11, Col 2 Lines 40-55, Col 5 Lines 52-67, Col 6 all).  Kamiya’s glass transition temperature ranges overlap with the claimed range of -70 to 0oC and 2 to 100oC, and therefore, establish a prima facie case of obviousness over the claimed ranges (MPEP 2144.05, I).  Kamiya teaches the ratio of (B) the (meth)acrylate copolymer to (A) the (meth)acrylate copolymer is from 5/95 to 80/20 ((A)=20-95 wt% and (B)=5-80 wt%) (Kamiya, Col 8 Lines 63-67, Col 9 Lines 1-20).  Kamiya’s ratio ranges overlap with the claimed ranges of 65-99 wt% and 1-35 wt%, and therefore, establish a prima facie case of obviousness over the claimed ranges (MPEP 2144.05, I).  Kamiya teaches (A) the (meth)acrylate copolymer comprises 40 wt% or less of a copolymerizable monomer that includes unsaturated carboxylic acids such as (meth)acrylic acid (Kamiya, Col 4 Lines 6-55).  It would have been obvious to have selected and tried (meth)acrylic acid from the finite species of copolymerizable monomers disclosed by Kamiya with a predictable and reasonable expectation of success (MPEP 2143).  Kamiya’s content range completely encompasses the claimed range of 0.1-12 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).  Kamiya teaches (B) the (meth)acrylate copolymer comprises 3-40 wt% of an unsaturated carboxylic acid monomer that includes acrylic acid and methacrylic acid (Kamiya, Col 6 Lines 14-65).  It would have been obvious to have selected and tried acrylic acid or methacrylic acid from the finite species of unsaturated carboxylic acid monomers disclosed by Kamiya with a predictable and reasonable expectation of success (MPEP 2143).  Kamiya’s content range completely encompasses the claimed range of 16-40 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).  Kamiya further teaches the heat and pressure sensitive adhesive sheet composition can comprise foaming agents (Kamiya, Col 9 Lines 20-31).
Since Wieneke teaches the first pressure sensitive adhesive foam layer can be a foam layer having a (meth)acrylate copolymer composition that is commonly known in the art and Kamiya discloses a (meth)acrylate copolymer composition that can comprise foaming agents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Kamiya’s heat and pressure sensitive adhesive sheet composition with a foaming agent as Wieneke’s pressure sensitive adhesive foam core layer to yield a multilayer pressure sensitive adhesive assembly that exhibits adhesive properties when heat and pressure are applied, exhibits sufficient adhesive force that is maintained on a substrate as time passes, can be easily peeled if desired, and does not ooze when applied to a substrate as taught by Kamiya (Kamiya, Col 2 Lines 10-33, Col 19 Lines 1-32).
Regarding Claim 2, modified Wieneke teaches the second (meth)acrylate copolymer ((B) the (meth)acrylate copolymer) comprises 3-40 wt% of an unsaturated carboxylic acid monomer that includes acrylic acid and methacrylic acid (Kamiya, Col 6 Lines 14-65).  Modified Wieneke’s content range completely encompasses the claimed range of greater than 17 to 40 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claim 3, modified Wieneke teaches the first (meth)acrylate copolymer ((A) the (meth)acrylate copolymer) comprises 40 wt% or less of a copolymerizable monomer that includes unsaturated carboxylic acids such as (meth)acrylic acid (Kamiya, Col 4 Lines 6-55).  Modified Wieneke’s content range completely encompasses the claimed range of 0.1-11 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).  Kamiya teaches the second (meth)acrylate copolymer ((B) the (meth)acrylate copolymer) comprises 3-40 wt% of an unsaturated carboxylic acid monomer that includes acrylic acid and methacrylic acid (Kamiya, Col 6 Lines 14-65).  Modified Wieneke’s content range completely encompasses the claimed range of 17-25 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).  
Regarding Claim 6, modified Wieneke teaches the second (meth)acrylate copolymer ((B) the (meth)acrylate copolymer) has a Tg of 20oC or above (Kamiya, Col 5 Lines 52-67, Col 6 Lines 1-14).  Modified Wieneke’s Tg range overlaps with the claimed range of no greater than 80oC, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 8, modified Wieneke teaches the first (meth)acrylate copolymer ((A) the (meth)acrylate copolymer) comprises 40 wt% or less of a copolymerizable monomer that includes unsaturated carboxylic acids such as (meth)acrylic acid (Kamiya, Col 4 Lines 6-55).  Modified Wieneke’s content range completely encompasses the claimed range of 0.2-10 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).  modified Wieneke teaches the first (meth)acrylate copolymer ((A) the (meth)acrylate copolymer) comprises 60 to 100 wt% of an alkyl (meth)acrylate monomer having 1-9 carbon atoms that includes linear or branched alkyl groups such as ethyl(meth)acrylate (Kamiya, Col 4 Lines 6-28).  Modified Wieneke’s content range completely encompasses the claimed range of 90-99.8 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claim 9, modified Wieneke teaches the second (meth)acrylate copolymer ((B) the (meth)acrylate copolymer) comprises 3-40 wt% of an unsaturated carboxylic acid monomer that includes acrylic acid and methacrylic acid (Kamiya, Col 6 Lines 14-65).  Modified Wieneke’s content range completely encompasses the claimed range of greater than 17 to 23 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).  Modified Wieneke teaches the second (meth)acrylate copolymer ((B) the (meth)acrylate copolymer) comprises a remainder of monomers that include alkyl (meth)acrylate monomer having 1-8 carbon atoms that include linear or branched alkyl groups such as ethyl(meth)acrylate (Kamiya, Col 6 Lines 33-59).  It would have been obvious to have selected and tried the alkyl (meth)acrylate monomer having 1-8 carbon atoms from the finite species of monomers disclosed by modified Wieneke with a predictable and reasonable expectation of success (MPEP 2143).  Modified Wieneke’s remainder content range (60-97 wt%) completely encompasses the claimed range of 77 to 83 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claim 12, modified Wieneke teaches the multilayer pressure sensitive assembly layers can be formed by a wet-on-wet coating process (Wieneke, Pg 6 lines 1-5, Pg 10 lines 8-20).  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113).  The multilayer pressure sensitive assembly of the prior art discloses a product which reasonably appears to be either identical or only slightly different than the claimed product-by-process multilayer pressure sensitive assembly formed by a wet-on-wet coating process, and therefore absent any objective evidence showing to the contrary, the addition of the process limitations of claim 12 do not provide a patentable distinction over the prior art.
Regarding Claim 16, modified Wieneke teaches a multilayer pressure sensitive adhesive assembly comprising the first pressure sensitive adhesive polymer skin (non-foamed) layer 11/28 superimposed to (adjacent to) the second polymer core (foamed) layer 12/32, and the third pressure sensitive adhesive polymer skin (non-foamed) layer 26 superimposed to (adjacent to) the opposite side of the second polymer core (foamed) layer 12/32; where each adhesive layer is bonded to a different substrate 14/20 and 15/22 (Wieneke, Pg 2 lines 10-37, Pg 3 lines 1-14, Pg 30 lines 15-Pg 32 Line 6, Pg 54 lines 16-Pg 61 Line 14, Pgs 72-73, Figs 2-3).
Regarding Claims 17 and 18, modified Wieneke teaches the substrates include low and medium surface energy substrates (Wieneke, Pg 3 lines 3-12, Pg 4 lines 18-23, Pg 28 lines 1-10, Pg 29 lines 10-14, Pg 37 lines 11-18, Pg 51 lines 3-23).
Regarding Claim 19, modified Wieneke teaches the multilayer pressure sensitive adhesive assembly comprises the first pressure sensitive adhesive polymer skin (non-foamed) layer 11/28 superimposed to (adjacent to) the second polymer core (foamed) layer 12/32, where the first pressure sensitive adhesive skin layer is a polyacrylate-based layer (Wieneke, Pg 30 lines 15-Pg 32 Line 6, Pg 54 lines 16-Pg 61 Line 14, Pgs 72-73, Figs 2-3).
Regarding Claim 21, modified Wieneke teaches the multilayer pressure sensitive adhesive assembly comprises the first pressure sensitive adhesive polymer skin (non-foamed) layer 11/28 superimposed to (adjacent to) the second polymer core (foamed) layer 12/32, and the third pressure sensitive adhesive polymer skin (non-foamed) layer 26 superimposed to (adjacent to) the opposite side of the second polymer core (foamed) layer 12/32; where the first and third pressure sensitive adhesive skin layers 28/26 are polyacrylate-based layers (Wieneke, Pg 2 lines 10-37, Pg 3 lines 1-14, Pg 30 lines 15-Pg 32 Line 6, Pg 54 lines 16-Pg 61 Line 14, Pgs 72-73, Figs 2-3).
Regarding Claim 22, modified Wieneke teaches the second (meth)acrylate copolymer ((B) the (meth)acrylate copolymer) has a Tg of 20oC or above (Kamiya, Col 5 Lines 52-67, Col 6 Lines 1-14).  Modified Wieneke’s Tg range overlaps with the claimed range of 2 to 45oC, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wieneke et al. (WO 2014/186265 A1) in view of Kamiya et al. (US 6368707 B1) as applied to claim 1 above, and further in view of Heimink et al. (US 2016/0083628 A1).
Regarding Claim 10, modified Wieneke teaches the multilayer pressure sensitive assembly layer as discussed above for claim 1.  Modified Wieneke teaches the ratio of the second (meth)acrylate copolymer ((B) the (meth)acrylate copolymer) to the first (meth)acrylate copolymer ((A) the (meth)acrylate copolymer) is from 5/95 to 80/20 (first=20-95 wt% and second=5-80 wt%) (Kamiya, Col 8 Lines 63-67, Col 9 Lines 1-20).  Modified Wieneke’s ratio ranges overlap with the claimed ranges of 75-95 wt% and 2-25 wt%, and therefore, establish a prima facie case of obviousness over the claimed ranges (MPEP 2144.05, I).  Modified Wieneke teaches that fillers can be added such as expandable microspheres and glass bubbles (Kamiya, Col 9 Lines 20-32; Wieneke, Pg 2 lines 12-36, Pg 28 lines 28-34, Pg 48 lines 1-37).  Modified Wieneke teaches that fillers and additives are added in amounts sufficient to obtain desired end properties (Wieneke, Pg 48 lines 1-37, Pg 49 lines 1-33).  
Modified Wieneke remains silent regarding the filler content being 2-30 wt% based on total weight of the second pressure sensitive adhesive foam layer composition.
Heimink, however, teaches a pressure sensitive assembly having a pressure sensitive adhesive layer that comprises a hollow non-porous particulate filler material that includes expandable microspheres and glass bubbles (Heimink, [0011]-[0015], [0023]-[0031], [0160], [0222]).  Heimink further teaches the filler material is included in an amount of 2-20 wt% based on total weight of the pressure sensitive adhesive layer (Heimink, [0034]).  Heimink’s range is completely encompassed within the claimed range of 2-30 wt%, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).
Since modified Wieneke and Heimink both disclose pressure sensitive adhesive assemblies comprising similar filler materials and modified Wieneke suggests including fillers in amounts sufficient to obtain desired end properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included fillers in modified Wieneke’s second pressure sensitive adhesive foam core layer in an amount of 2-20 wt% to yield a cost-effective adhesive that exhibits improved and versatile adhesive characteristics, achieves high peel force, provides improved shear force resistance on low and medium surface energy substrates, reduces overall weight/density of an assembly, and reduces consumption of precursor components as taught by Heimink (Heimink, [0009], [0017], [0024], see MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782